{¶ 1} We accepted this discretionary appeal on April 22, 2009. 121 Ohio St.3d 1449, 2009-Ohio-1820, 904 N.E.2d 900. On May 20, 2009, appellant filed a motion to reverse the judgment of the court of appeals on the authority of State v. Pasqualone, 121 Ohio St.3d 186, 2009-Ohio-315, 903 N.E.2d 270, and remand the cause to the court of appeals. Appellee has also filed a motion for leave to file a delayed cross-appeal.
{¶ 2} Appellant’s motion is granted in part. The cause is remanded to the court of appeals for further proceedings to apply State v. Pasqualone to the court of appeals’ holding on appellee’s (appellant below) third assignment of error.
{¶ 3} Appellee’s motion for leave to file a delayed cross-appeal is denied.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.